Citation Nr: 0202261	
Decision Date: 03/08/02    Archive Date: 03/15/02

DOCKET NO.  99-12 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss prior to June 10, 1999.

2.  Entitlement to an evaluation in excess of 10 percent from 
June 10, 1999 to February 4, 2001 for bilateral hearing loss.

3.  Entitlement to a compensable evaluation for bilateral 
hearing loss from February 5, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel
INTRODUCTION

The veteran served on active duty from June 1957 to June 1960 
and from July 1963 to October 1980.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a February 1998 
rating decision of the Winston-Salem, North Carolina Regional 
Office which denied an initial compensable evaluation for the 
service-connected bilateral hearing loss.  This rating was to 
implement a Board decision that granted service connection 
for bilateral hearing loss.  The effective date was November 
22, 1994.

During the pendency of the appeal, the noncompensable 
evaluation for hearing loss was increased to 10 percent from 
June 10, 1999, but was reduced to zero percent, effective 
from February 5, 2001.  All of these actions are considered 
to be on appeal.  See Fenderson v. West, 12 Vet. App. 119 
(1999); AB v. Brown, 6 Vet. App. 35 (1993).

The issue of the initial rating was remanded by the Board in 
September 2000.  The requested development having been 
completed, the case is once more before the Board for 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The report of a February 1997 VA audiometric evaluation 
shows that the veteran had average pure tone thresholds of 57 
decibels in the right ear and 47 decibels in the left ear 
with speech discrimination scores of 82 percent and 84 
percent, in the right and left ears, respectively.  This 
corresponds to hearing acuity levels IV and II in the right 
and left ears, respectively.  

3.  The report of a January 1999 VA audiometric evaluation 
shows that the veteran had pure tone threshold averages of 65 
and 58 with speech discrimination scores of 94 percent and 96 
percent in the right and left ears, respectively, which 
correspond to hearing acuity levels of II, bilaterally. 

4.  When evaluated under the amended criteria for hearing 
loss, the pure tone thresholds obtained on audiometric 
evaluation in January 1999 at each of the four specified 
frequencies are all shown to be 55 decibels or more in the 
right ear.  This equates, under the new criteria to level V 
hearing in the right ear.  The new criteria became effective 
June 10, 1999.

5.  The report of a February 5, 2001 VA audiometric 
evaluation shows that the veteran had average pure tone 
thresholds of 64 decibels in the right ear and 60 decibels in 
the left ear with speech discrimination scores of 84 percent, 
bilaterally, which correspond to a hearing acuity level of 
III in each ear.  

6.  The pure tone thresholds obtained on audiometric 
evaluation in February 2001 are not all shown to be 55 
decibels or more at the specified frequencies in either ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
bilateral hearing loss were not met prior to June 10, 1999.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, Diagnostic 
Code 6100 (1998) (2001).  

2.  The criteria for a rating in excess of 10 percent for 
bilateral hearing loss were not met between June 10, 1999 and 
February 4, 2001.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.85, Diagnostic Code 6101 (effective prior to June 10, 
1999); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(effective from June 10, 1999) (2001). 

3.  The criteria for a rating in excess of zero for bilateral 
hearing loss are not met from February 5, 2001. 38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, Diagnostic Code 6100 
(effective prior to June 10, 1999); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (effective from June 10, 1999) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that the symptoms associated with his 
service-connected bilateral hearing loss are more severely 
disabling than reflected by the currently assigned disability 
evaluation and warrant a higher rating.  He asserts that his 
diminished hearing interferes with social interaction, is a 
real handicap when he converses with others, and that hearing 
aids offer only limited assistance.  

At the outset, the Board finds that the issues on appeal have 
already been developed pursuant to the guidelines established 
in the recently enacted Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. § 5103A (West Supp. 2001) (VCAA).  There is 
no indication that there are any outstanding relevant 
documents or records that have not already been obtained.  In 
addition, the veteran has been placed on notice of the law 
and regulations pertinent to his claim and further notice of 
this information would be both redundant and unnecessary.  In 
addition, pursuant to the Board's remand of September 2000, 
the veteran has been afforded an examination with respect to 
the claim on appeal, and has been specifically advised of the 
findings as to the disability and the bases for why such 
findings did not permit entitlement to the benefit sought.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7 (2001).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001).  
The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1 (2001); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Prior to June 10, 1999, evaluations of bilateral defective 
hearing ranged from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000 and 
4000 cycles per second, with 11 auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness. 38 C.F.R. § 4.85, Diagnostic 
Codes 6100 to 6110 (effective prior to June 10, 1999).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the assignment of a disability rating for 
hearing loss is derived by a mechanical application of the 
rating schedule to the specific numeric designations assigned 
after audiology testing is completed.  See Lendenmann v. 
Prinicpi, 3 Vet. App. 345 (1992).

The Board notes, however, that during the course of this 
appeal, the criteria for evaluating diseases of the ear and 
other sense organs, to include disability from hearing loss, 
were changed, effective June 10, 1999.  64 Fed.Reg. 25202-
25210 (1999) (codified at 38 C.F.R. §§ 4.85-4.87).  In 
addition to the hearing loss criteria above, the amended 
regulations provide that when the pure tone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) are all 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  When the pure tone threshold 
is 30 decibels or less at 1000 Hertz, and 70 decibels or more 
at 2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§§ 4.85, 4.86 (effective June 10, 1999).  Where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
applies, absent congressional of Secretarial intent to the 
contrary.  Karnas v. Derwinski, 1 Vet.App. 308, 312-13 
(1991).  

In this regard, the Board also points out that the General 
Counsel of VA has held that where a law or regulation changes 
during the pendency of a  claim for an increased rating, VA 
should first determine whether the revised version is more 
favorable to the veteran.  In doing so, it may be necessary 
for VA to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of the regulation can be no 
earlier than the effective date of that change in accordance 
with 38 U.S.C.A. § 5110(g) (West 1991).

The record shows that service connection for bilateral 
hearing loss was granted by Board decision dated in January 
1998.  A noncompensable evaluation was established from 
November 22, 1994, the date of the receipt of the claim 
seeking this benefit, by rating action dated in February 
1998.  As noted previously, the zero percent rating for 
hearing loss was increased to 10 percent disabling by rating 
decision dated in October 2001, effective from June 10, 1999 
to February 4, 2001, and was subsequently reduced to 
noncompensably disabling, effective February 5, 2001, based 
on the results of recent VA audiometric evaluation.  

By decision of the Board of January 1998, service connection 
was granted for bilateral hearing loss.  In implementing that 
rating, in February 1998, the RO assigned an initial 
noncompensable rating.  There was disagreement with that 
action leading to the instant appeal.

Subsequently received were VA outpatient records containing 
the report of a VA audiometric evaluation dated in February 
1997 which demonstrated pure tone thresholds of 35/60/65/65 
and 20/50/50/65 at the 1000/2000/3000/4000 Hertz frequencies 
in the right and left ears, respectively.  Speech 
discrimination scores in this report were recorded as 82 
percent in the right ear and 84 percent on 
the left.  Such findings are consistent with a pure tone 
threshold average of 57 for the right ear, and a pure tone 
threshold average of 47 for the left ear, corresponding to 
Roman numeral levels IV and II, respectively, which warrant a 
noncompensable evaluation.

In April 1997, pure tone thresholds of 35/60/65/60 and 
35/60/55/65 at the 1000/2000/3000/4000 Hertz frequencies in 
the right and left ears, respectively, were shown.  However, 
speech discrimination scores were not recorded on this 
occasion. 

In April 1998, pure tone thresholds of 40/60/60/60 and 
30/55/55/65 were recorded at 1000/2000/3000/4000 Hertz 
frequencies in the right and left ears, respectively.  A 
speech discrimination score of 92 percent was shown for the 
right ear, but the left speech recognition score was not 
provided. 

The veteran was afforded a VA audiometric evaluation for 
compensation and pension purposes in January 1999 which 
disclosed pure tone thresholds of 55/70/65/70 with a pure 
tone threshold average of 65 and 40/60/60/70 with a pure tone 
threshold average of 58 at the 1000/2000/3000/4000 Hertz 
frequencies in the right and left ears, respectively.  The 
speech discrimination score was 94 percent in the right ear 
and 96 percent in the left ear.  An assessment of moderate 
sensorineural hearing loss, bilaterally, was rendered.  Each 
finding corresponds to Roman numeral level II which equates 
to a noncompensable evaluation.  

As noted previously, the criteria for evaluating diseases of 
the ear and other sense organs, to include disability from 
hearing loss, were changed, effective June 10, 1999.  When 
evaluated under the new criteria, the pure tone thresholds 
obtained on audiometric evaluation in January 1999 at each of 
the four specified frequencies are all shown to be 55 
decibels of more in the right ear.  It is thus demonstrated 
that the veteran is entitled to a higher Roman numeral 
designation of V in the right ear on Table Via.  The left ear 
is level II.  This is consistent with a 10 percent rating, 
effective the date of the change in regulation, June 10, 
1999, under 38 C.F.R. § 6100.  64 Fed.Reg. 25202-25210 
(codified at 38 C.F.R. § 4.86).  Thus, it is clear that the 
use of Table VIa under the new regulations is more favorable 
to the veteran's claim than the use of the old regulations.

The appellant most recently underwent a VA audiometric 
evaluation for pension purposes on February 5, 2001.  At that 
time, he was shown to have pure tone thresholds of 
50/65/70/70 in the right ear with a pure tone threshold 
average of 64, and 45/55/65/75 in the left ear with a pure 
tone threshold average of 60, at the 1000/2000/3000/4000 
Hertz frequencies.  The speech discrimination score was 84 
percent, bilaterally.  Under the criteria for evaluating 
diseases of the ear to include hearing loss prior to June 10, 
1999, such findings are each consistent with Roman numeral 
level III, warranting a noncompensable evaluation under 
38 C.F.R. § 6100.  The provisions of 38 C.F.R. § 4.86 are not 
applicable to the results of the VA audiometric examination 
of February 2001 because all pure tone thresholds were not 
shown to be 55 or more at that time.  The last two ratings, 
assigning the 10 percent rating, and then the noncompensable 
rating effective February 5, 2001 was by October 2001 rating.  
As such, the provisions of 38 C.F.R. § 3.105 pertaining to 
reductions are not in order.

Analysis

In short, the audiometric findings did not support the 
assignment of an initial compensable rating under the 
criteria prior to June 10, 1999.  See 38 C.F.R. § 4.85, and 
Diagnostic Code 6100.  It was shown that the appellant became 
entitled to a compensable rating under the new criteria when 
the referenced results correlated to an auditory acuity 
numeric designation of V in the right ear and II in the left 
ear.  This rating was based on readings 55 or above at 
pertinent frequencies.  See 38 C.F.R. §§ 4.85, 4.86, Tables 
VI and VIa, (both before and since the recent changes in the 
regulations.).  Therefore, a 10 percent evaluation and no 
higher, was warranted from the date of the amended 
regulation.  The record reflects, however, that when the 
veteran underwent the most recent VA audiometric evaluation 
on February 5, 2001, he did not meet the criteria for a 
compensable evaluation under either the old or new criteria 
of 38 C.F.R. §§ 4.85-4.86.  Therefore, a reduction in rating 
from 10 to zero percent was in order from February 5, 2001.  


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss prior to June 10, 1999 is denied. 

Entitlement to an evaluation in excess of 10 percent from 
June 10, 1999 to February 4, 2001 for bilateral hearing loss 
is denied.

Entitlement to a compensable evaluation for bilateral hearing 
loss from February 5, 2001 is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

